Citation Nr: 1803810	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disabiliy.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965, and from May 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2017, the Board granted entitlement to service connection for tinnitus.  Entitlement to service connection for hearing loss, although certified to the Board in October 2015 along with the tinnitus issue, was not addressed by the Board's December 2017 order.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2008 rating decision denied service connection for hearing loss.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the March 2008 rating decision, i.e., a VA treatment record of May 2010 diagnosing bilateral sensorineural hearing loss, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied service connection for hearing loss is final.  38 U.S.C. § 7105(c) (2008); 38 C.F.R. § 3.156 (2008).
2.  Evidence received since the March 2008 rating decision is new and material, and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  Such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2017). If new and material evidence is received before a rating decision becomes final, the RO should issue a new rating decision that relates back to the original claim for purposes of preserving the initially assigned effective date and the application of the extant rating provisions.  See Young v. Shinseki, 22 Vet. App. 461, 474 (2009).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A rating decision of March 2008 denied service connection for hearing loss.  The Veteran did not appeal the rating decision nor submit new and material evidence within one year of the decision, which became final.

In July 2009, the Veteran filed inter alia a service-connection claim for hearing loss.  The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the March 2008 rating decision consisted of service treatment records and the Veteran's claim of September 2007.  The March 2008 rating decision denied entitlement to service connection on the basis that the evidence did not show in-service hearing loss or treatment, a current hearing loss disability, or a relationship between a current disability and service.

Subsequent to the March 2008 rating decision, a VA treatment record of May 2010 has been added to the record.  At the time of the March 2008 rating decision, the fact of a current disability was an evidentiary defect.  The newly submitted VA treatment record of May 2010 diagnoses bilateral sensorineural hearing loss at the frequencies of 3000-8000 Hertz.  Although the record does not establish hearing loss for VA disability compensation purposes under 38 C.F.R. § 3.385, it addresses the unestablished fact of a current disability.  Finding that new and material evidence has been received, the Board reopens the claim of entitlement to service connection for bilateral hearing loss.


ORDER

The application to reopen the claim of entitlement to service connection for hearing loss is granted.
REMAND

In its December 2017 order granting service connection for tinnitus, the Board determined that the Veteran suffered acoustic trauma during active service.  The Veteran has competently and credibly reported in-service exposure to rifle noise during infantry service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's Form DD-214 notes his assignments as an infantryman and in Company B, 326th Engineer Battalion.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service.  See 38 U.S.C. § 1154(a) (2017).

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

A May 2010 VA treatment record indicates a diagnosis of bilateral sensorineural hearing loss at the frequencies of 3000 - 8000 Hertz.  The auditory thresholds were not provided.  The Veteran's word recognition scores were 92 percent for the right ear and 88 percent for the left ear, but nothing indicates that the Maryland CNC Test was used.

A hearing loss disability is shown a May 1994 record of Dr. K. I., which indicates: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
60
LEFT
10
10
20
35
55

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA may consider evidence of a current disability predating the filing of a claim.  A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by VA.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The current record does not permit a finding of a current hearing loss disability, as defined by VA under 38 C.F.R. § 3.385, because the auditory thresholds and use of the Maryland CNC Test were not indicated in the May 2010 VA treatment record, and because the 1994 medical finding of bilateral hearing loss is very remote from the filing of the Veteran's service connection claim in September 2007.

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board will remand for a medical examination and opinion as to the likelihood that the Veteran has a hearing loss disability as defined by VA regulation and that any such current disability is related to his established in-service acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to secure any outstanding treatment records relating to the Veteran's hearing loss and to associate them with the record.  All records/responses received must be associated with the claims file.

2. Schedule the Veteran for a VA audiological examination with a qualified examiner.  The Veteran's virtual claims folder must be made available to the examiner for review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran has, or has had, a hearing loss disability at any time since the filing of his claim to reopen in July 2009 that is related to the acoustic trauma that the Veteran suffered during his active service (with the Board having already made a factual finding as to such in-service acoustic trauma).

A rationale must be provided.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above action and any other appropriate development, readjudicate the claim.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran, and the case should be returned to the Board after the Veteran has been given the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


